
	

114 S2637 IS: To amend the Migratory Bird Treaty Act to clarify the treatment of authentic Alaska Native articles of handicraft containing nonedible migratory bird parts, and for other purposes.
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2637
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2016
			Mr. Sullivan (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Migratory Bird Treaty Act to clarify the treatment of authentic Alaska Native articles
			 of handicraft containing nonedible migratory bird parts, and for other
			 purposes.
	
	
 1.PurposeThe purpose of this Act is to clarify the treatment of authentic Alaska Native articles of handicraft under—
 (1)the Convention between the United States and Great Britain for the Protection of Migratory Birds, signed at Washington, August 16, 1916 (USTS 628) (16 U.S.C. 703 et seq.);
 (2)the Convention between the United States and Mexico for the Protection of Migratory Birds and Game Mammals, signed at Mexico City, February 7, 1936 (USTS 912) (16 U.S.C. 703 et seq.);
 (3)the Convention between the United States and Japan for the Protection of Migratory Birds and Birds in Danger of Extinction and Their Environment, signed at Tokyo, March 4, 1974 (TIAS 7990) (16 U.S.C. 703 et seq.); and
 (4)the Convention between the United States and the Soviet Union Concerning the Conservation of Migratory Birds and Their Environment, signed at Moscow, November 19, 1976 (TIAS 9073) (16 U.S.C. 703 et seq.).
			2.Clarification for Alaska Native articles containing migratory bird parts
 (a)In generalSection 2 of the Migratory Bird Treaty Act (16 U.S.C. 703) is amended by adding at the end the following:
				
					(c)Clarification for authentic Alaska Native articles of handicraft
 (1)DefinitionsIn this subsection: (A)Alaska NativeThe term Alaska Native means—
 (i)a person who is a member of any Native village, Village Corporation, or Regional Corporation, as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602); or
 (ii)a member of any Indian tribe that is based in Alaska. (B)Authentic Alaska Native article of handicraft (i)In generalThe term authentic Alaska Native article of handicraft means any item that is—
 (I)composed, wholly or in a significant respect, of natural materials; and (II)produced, decorated, or fashioned in significant part by hand—
 (aa)by an Alaska Native; (bb)in the exercise of traditional Alaska Native handicrafts; and
 (cc)without the use of any mass copying device. (ii)InclusionsThe term authentic Alaska Native article of handicraft includes—
 (I)any weaving, carving, stitching, sewing, lacing, beading, drawing, or painting that meets the criteria described in clause (i); or
 (II)any item, including clothing, described in subclause (I) that combines the techniques described in that subclause.
 (C)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (2)Clarification for certain authentic Alaska Native articles of handicraftSubject to paragraph (3) and notwithstanding any other provision of this Act, nothing in this Act prohibits the possession, offering for sale, sale, offering to barter, barter, offering to purchase, purchase, delivery for shipment, shipment, causing to be shipped or delivered for transportation, transport, causing to be transported, carrying, causing to be carried, or receiving for shipment, transportation, or carriage of any authentic Alaska Native article of handicraft on the basis that the authentic Alaska Native article of handicraft contains a nonedible migratory bird part.
 (3)LimitationThis subsection does not apply to an authentic Alaska Native article of handicraft containing a part of a migratory bird that was taken in a wasteful manner..
 (b)Technical amendmentSection 2(a) of the Migratory Bird Treaty Act (16 U.S.C. 703) is amended by inserting a comma after March 4, 1972.